DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 22 February 2021 amends claims 1, 8, and 15. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant’s argues, “Altman fails to teach obtaining data about malicious elements of web pages, wherein the obtained data includes at least one of: scripts and forms, transforming the obtained data into at least one N-dimensional vector, and creating at least one cluster based on elements of the at least one N-dimensional vector…In regards to the rejections of claims 6, 13, and 20, the Examiner rejected the claims over Altman and McClintock, and refers to McClintock to close the significant gap left by Altman… McClintock also fails to describe or suggest obtaining elements of web pages, wherein the obtained data includes at least one of: scripts and forms, and transforming the obtained scripts or forms into an N-dimensional vector and creating a cluster based on elements of the N-dimensional vector.” In response, Examiner notes that the claims merely require that the cluster is created based on “elements” of the N-dimensional vector. The 
Terminal Disclaimer
The terminal disclaimer filed on 09 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,291,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg (Reg. No. 50,441) on 08 March 2021.
The application has been amended as follows: 
Claim 1.	(Currently Amended) A method for building statistical models of malicious elements of web pages, the method comprising: 
obtaining, by a control server, data about malicious elements of web pages, wherein the malicious elements include at least one of[[:]] scripts and forms; 
transforming, by the control server, the obtained data into at least one N-dimensional vector, wherein each coordinate of the vector represents at least one of a number of operators in the scripts or forms and a number of eval operators;
at least on a set of allowable values of the coordinates of vectors for a malicious element or a group of malicious elements in space 
building, by the control server, the statistical model of the malicious elements of the web page based on the created at least one cluster, wherein the statistical model is at least for scripts of the web page and/or forms of the web page.
Claim 8.	(Currently Amended) A system for building statistical models of malicious elements of web pages, the system comprising:
a control server having at least one processor configured to:
obtain data about malicious elements of web pages, wherein the malicious elements include at least one of[[:]] scripts and forms; 
transform the obtained data into at least one N-dimensional vector, wherein each coordinate of the vector represents at least one of a number of operators in the scripts or forms and a number of eval operators;
create at least one cluster based at least on a set of allowable values of the coordinates of vectors for a malicious element or a group of malicious elements in space 
build the statistical model of the malicious elements of the web page based on the created at least one cluster, wherein the statistical model is at least for scripts of the web page and/or forms of the web page.
	Claim 15.	(Currently Amended) A non-transitory computer readable medium storing thereon computer executable instructions for building statistical models of malicious elements of web pages, including instructions for: 
obtaining, by a control server, data about malicious elements of web pages, wherein the malicious elements include at least one of[[:]] scripts and forms; 
transforming, by the control server, the obtained data into at least one N-dimensional vector, wherein each coordinate of the vector represents at least one of a number of operators in the scripts or forms and a number of eval operators;
creating, by the control server, at least one cluster based at least on a set of allowable values of the coordinates of vectors for a malicious element or a group of malicious elements in space 
building, by the control server, the statistical model of the malicious elements of the web page based on the created at least one cluster, wherein the statistical model is at least for scripts of the web page and/or forms of the web page.
Allowable Subject Matter
Claims 1-5, 7-12, 14-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (2/22/2021), in combination with the Examiner’s Amendments above, make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Therefore, the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437